DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claims 1-11 rejected under 35 U.S.C. 103 as being unpatentable over Ebner et al. (German Patent Publication # 10 2005 015 484) in view of Christ et al. (German Patent Publication # 10 2012 206 559; see also corresponding U.S. Patent Application Publication # 2015/0053165).

Regarding claim 1, Ebner discloses a control device for a vehicle having a plurality of torque sources provided on an axle (paras [1], [7], [11], [18], [22], Fig.3, etc), the control device comprising: 
a plurality of control outputs configured to allow control signals to be output to individual torque sources of the plurality of torque sources and in order to influence the torque generated by the torque sources (paras. [39] - [42], etc); 
wherein the control device is configured to perform an anti-jerk function configured, to determine a countertorque value for an engagement, in order to reduce oscillations in a longitudinal movement of the vehicle (paras. [41], [42], etc), 
wherein the control device is configured to carry out a splitting function configured to split the countertorque value into at least two partial countertorque values (paras. [21] - [28], [42], etc); and 
wherein the control device is configured to output the control signal at different control outputs in dependence on the respectively assigned partial countertorque values, in order to distribute the engagement of the anti-jerk function to a plurality of the torque sources (paras. [30], [37], [38], [41], [42], etc).
Ebner does not disclose that the countertorque depends on a rotational speed of at least one of the torque sources.
In the same field of endeavor, Christ discloses a countertorque that depends on a rotational speed of at least one of the torque sources (paras. [8], [10], [11], [15], [24] - [27], Fig.1a and 1b, etc).


Regarding claim 2, Ebner further discloses outputting a control signal in dependence on the partial countertorque values at least temporarily only at a portion of the control outputs which are assigned to a portion of the plurality of torque sources ( provided on the axle in order to effect the engagement of the anti-jerk function via a subgroup of the torque sources assigned to the axle (paras [22], [30], [41], [42], Fig.1 and 2, etc).  

Regarding claim 3, Ebner further discloses outputting a control signal in dependence on the partial countertorque values at least temporarily at all control outputs which are assigned to the plurality of torque sources of the axle in order to effect the engagement of the anti-jerk function via all of the torque sources assigned to the axle (paras [22], [30], [41], [42], Fig.1 and 2, etc).  

Regarding claim 4, Ebner in view of knowledge well known in the art further discloses a first input for receiving a first value characterizing a rotational speed of a first torque source, wherein the anti-jerk function is configured to determine the countertorque value in dependence on the double derivation of the time profile of the 

Regarding claim 5, Ebner in view of knowledge well known in the art further discloses a first input configured to receive a first value characterizing a rotational speed a first torque source, andPage 12 of 15Leydig 817210 a second input configured to receive a second value characterizing a rotational speed of the axle, wherein the anti-jerk function is configured to determine the countertorque value in dependence on a difference-forming in which the first value or a third value derived from the first value is on a first side and the second value or a fourth value derived from the second value is on a second side (see for example DE 10 2004 039 756, paras [30], [31], [34], [42], [43], [45]; or DE 197 21 298, paras [24], [26], [30], etc).  

Regarding claim 6, Ebner in view of knowledge well known in the art further discloses that the plurality of torque sources includes a first torque source and a second torque source, wherein the first torque source is connected to the second torque source via a dual-mass flywheel, and wherein the second torque source is drive-connected to the axle, in order to allow a torque generated by the first torque source to be transmitted via the dual-mass flywheel and the second torque source to the axle, and wherein the splitting function is configured to weight the first torque source more strongly than the second torque source in the splitting of the countertorque value into the at least two partial countertorque values (see for example DE 10 2004 039 756, paras [30], [31], [45], etc).  

Regarding claim 7, Ebner further discloses that the splitting function is configured to carry out the splitting of the countertorque value into the at least two partial countertorque values in dependence on the torque setpoint value (paras [36] - [39], etc).  

Regarding claim 8, Ebner further discloses that the splitting function is configured to carry out the splitting of the countertorque value into the at least two partial countertorque values in dependence on the time derivation of the periodic change of the accelerator pedal position (paras. [36], [37], etc).  

Regarding claim 9, Ebner further discloses that the torque sources have a first torque source and a second torque source, and wherein the splitting function is configured to output the control signals up to a predetermined magnitude of the countertorque value in such a way that the countertorque is output exclusively via the first torque source, and to output the control signals upon exceeding the predetermined magnitude of the countertorque value in such a way that the countertorque is output both via a first torque source and via a second torque source of the plurality of torque sources (paras [22], [30], [41], [42], Fig.1 and 2, etc).  

Regarding claim 10, Ebner further discloses that outputting the control signals at the different control outputs in dependence on respectively assigned partial Page 13 of 15Leydig 817210 countertorque values in such a way that the countertorque is simultaneously generated, 

Regarding claim 11, Ebner in view of knowledge well known in the art further discloses that wherein the anti-jerk function is configured to determine the countertorque value in dependence on the double derivation of the time profile of the first value with subsequent use of a bandpass filter (see for example DE 103 13 338, paras [16], [22], [23]; or DE 197 21 298, paras [24], [26], [30], etc).


3.	Claims 1-11 rejected under 35 U.S.C. 103 as being unpatentable over Ebner et al. (German Patent Publication # 10 2005 015 484) in view of Streib (German Patent Publication # 10 2006 036 217).

Regarding claim 1, Ebner discloses a control device for a vehicle having a plurality of torque sources provided on an axle (paras [1], [7], [11], [18], [22], Fig.3, etc), the control device comprising: 
a plurality of control outputs configured to allow control signals to be output to individual torque sources of the plurality of torque sources and in order to influence the torque generated by the torque sources (paras. [39] - [42], etc); 
wherein the control device is configured to perform an anti-jerk function configured, to determine a countertorque value for an engagement, in order to reduce oscillations in a longitudinal movement of the vehicle (paras. [41], [42], etc), 

wherein the control device is configured to output the control signal at different control outputs in dependence on the respectively assigned partial countertorque values, in order to distribute the engagement of the anti-jerk function to a plurality of the torque sources (paras. [30], [37], [38], [41], [42], etc).
Ebner does not disclose that the countertorque depends on a rotational speed of at least one of the torque sources.
In the same field of endeavor, Streib discloses a countertorque that depends on a rotational speed of at least one of the torque sources (paras. [9] - [17], etc).
It would have been obvious before the effective filing date of the claimed invention to modify Ebner to do so, as taught by Streib and/or well known in the art, in order to compensate for vibrations of the drive train that occur as a function of the rotational speed of the torque source, with predictable results.  

Regarding claim 2, Ebner further discloses outputting a control signal in dependence on the partial countertorque values at least temporarily only at a portion of the control outputs which are assigned to a portion of the plurality of torque sources (provided on the axle in order to effect the engagement of the anti-jerk function via a subgroup of the torque sources assigned to the axle (paras [22], [30], [41], [42], Fig.1 and 2, etc).  

Regarding claim 3, Ebner further discloses outputting a control signal in dependence on the partial countertorque values at least temporarily at all control outputs which are assigned to the plurality of torque sources of the axle in order to effect the engagement of the anti-jerk function via all of the torque sources assigned to the axle (paras [22], [30], [41], [42], Fig.1 and 2, etc).  

Regarding claim 4, Ebner in view of knowledge well known in the art further discloses a first input for receiving a first value characterizing a rotational speed of a first torque source, wherein the anti-jerk function is configured to determine the countertorque value in dependence on the double derivation of the time profile of the first value (see for example DE 103 13 338, paras [16], [22], [23]; or DE 197 21 298, paras [24], [26], [30], etc).  

Regarding claim 5, Ebner in view of knowledge well known in the art further discloses a first input configured to receive a first value characterizing a rotational speed a first torque source, andPage 12 of 15Leydig 817210 a second input configured to receive a second value characterizing a rotational speed of the axle, wherein the anti-jerk function is configured to determine the countertorque value in dependence on a difference-forming in which the first value or a third value derived from the first value is on a first side and the second value or a fourth value derived from the second value is on a second side (see for example DE 10 2004 039 756, paras [30], [31], [34], [42], [43], [45]; or DE 197 21 298, paras [24], [26], [30], etc).  

Regarding claim 6, Ebner in view of knowledge well known in the art further discloses that the plurality of torque sources includes a first torque source and a second torque source, wherein the first torque source is connected to the second torque source via a dual-mass flywheel, and wherein the second torque source is drive-connected to the axle, in order to allow a torque generated by the first torque source to be transmitted via the dual-mass flywheel and the second torque source to the axle, and wherein the splitting function is configured to weight the first torque source more strongly than the second torque source in the splitting of the countertorque value into the at least two partial countertorque values (see for example DE 10 2004 039 756, paras [30], [31], [45], etc).  

Regarding claim 7, Ebner further discloses that the splitting function is configured to carry out the splitting of the countertorque value into the at least two partial countertorque values in dependence on the torque setpoint value (paras [36] - [39], etc).  

Regarding claim 8, Ebner further discloses that the splitting function is configured to carry out the splitting of the countertorque value into the at least two partial countertorque values in dependence on the time derivation of the periodic change of the accelerator pedal position (paras. [36], [37], etc).  

Regarding claim 9, Ebner further discloses that the torque sources have a first torque source and a second torque source, and wherein the splitting function is 

Regarding claim 10, Ebner further discloses that outputting the control signals at the different control outputs in dependence on respectively assigned partial Page 13 of 15Leydig 817210 countertorque values in such a way that the countertorque is simultaneously generated, at least temporarily, by one or more of the plurality of torque sources (paras [22], [30], [41], [42], Fig.1 and 2, etc).  

Regarding claim 11, Ebner in view of knowledge well known in the art further discloses that wherein the anti-jerk function is configured to determine the countertorque value in dependence on the double derivation of the time profile of the first value with subsequent use of a bandpass filter (see for example DE 103 13 338, paras [16], [22], [23]; or DE 197 21 298, paras [24], [26], [30], etc).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shelley Chen/
Patent Examiner
Art Unit 3663
October 23, 2021